DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-9, 11, 13, 14, 16, 19-23, 25, and 27-56 is/are rejected under 35 U.S.C. 102a1 as being anticipated by German Patent No. DE78568 to Schulze (“Schulze”).
As to claim 1, Schulze teaches a lid for use with a drink container body (barrel, pg. 2, ¶ 0010) having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (upper part B) positionable within the fluid passageway; a lower member (sup-part A) positionable within the fluid passageway in position below the upper member; a ring seal (elastic ring C) positioned between the upper member and the lower 
As to claim 3, Schulze teaches the lid of claim 1, wherein the ring seal is an O-ring (Fig. 1).
As to claim 6, Schulze teaches the lid of claim 1, wherein the upper member is retained against rotation relative to the lower member (Fig. 1).
As to claim 7, Schulze teaches the lid of claim 6, wherein the actuator member is a threaded member (Fig. 1) having an upper actuator portion (washer 
As to claim 8, Schulze teaches the lid of claim 1, wherein the actuator member is a threaded member (Fig. 1) having an upper actuator portion (washer and nut F) and a threaded lower actuator portion (bolt E), the upper member being attached to the upper actuator portion for axial movement therewith (Fig. 1), and the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member (right side of Fig. 1), and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member (left side of Fig. 1).
As to claim 9, Schulze teaches a drink container, comprising: a container body (barrel, pg. 2, ¶ 0010) having an inner body portion defining an interior fluid passageway with an upper end opening; and a lid (Fig. 1) sized to permit insertion into and removal from the fluid passageway through the upper end 
As to claim 11, Schulze teaches the drink container of claim 9, wherein the ring seal is an O-ring (Fig. 1).

As to claim 14, Schulze teaches the lid of claim 13, wherein in response to the actuator member moving from the first operational position (left side of Fig. 1) to the second operational position (right side of Fig. 1), the actuator member axially moves the upper member upward away from the lower member without axially moving the lower member (right side of Fig. 1), to progressively move upward smaller perimeter portions of the inwardly tapered portion positioned into the central aperture of the ring seal and thereby allow the entire ring seal to inwardly contract from the sealing perimeter size to the initial perimeter size whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway (right side of Fig. 1).
As to claim 16, Schulze teaches the lid of claim 13, wherein the ring seal is an O-ring (Fig. 1).
As to claim 19, Schulze teaches the lid of claim 13, wherein the upper member is retained against rotation relative to the lower member (Fig. 1).
As to claim 20, Schulze teaches the lid of claim 19, wherein the actuator member is a threaded member (Fig. 1) having an upper actuator portion (washer and nut F) and a threaded lower actuator portion (bolt E), the upper member being attached to the upper actuator portion for axial movement therewith while being rotatably disconnected from the upper actuator portion (Fig. 1), the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially 
As to claim 21, Schulze teaches the lid of claim 19, wherein the actuator member is a threaded member (Fig. 1) having an upper actuator portion (washer and nut F) and a threaded lower actuator portion (bolt E), the upper member being attached to the upper actuator portion for axial movement therewith, and the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member (right side of Fig. 1), and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member (left side of Fig. 1).
As to claim 22, Schulze teaches a lid for use with a fluid container body (barrel, pg. 2, ¶ 0010) having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (upper part B) positionable within the fluid passageway and having a tapered portion tapering inwardly in the downward direction; a lower member (sup-part A) positionable within the fluid passageway in position below the upper member (Fig. 1); a ring seal (elastic ring C) having a central aperture and being positioned on and extending about the upper member (Fig. 1), the ring seal being outwardly stretchable from an initial perimeter position (right side of Fig. 1) to a sealing 
As to claim 23, Schulze teaches the lid of claim 22, wherein in response to the actuator member (wing nut D) moving from the first operational position to the second operational position, the actuator member axially moves the upper member upward away from the lower member to progressively move smaller perimeter portions of the inwardly tapered portion into the central aperture of the ring seal and thereby allow the entire ring seal to inwardly contract from the 
As to claim 25, Schulze teaches the lid of claim 22, wherein the ring seal is an O-ring (Fig. 1).
As to claim 27, Schulze teaches a lid for use with a fluid container body (barrel, pg. 2, ¶ 0010) having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (upper part B) positionable within the fluid passageway; a lower member (sup-part A) positionable within the fluid passageway in position below the upper member (Fig. 1); a ring seal (elastic ring C) positioned between the upper member and the lower member (Fig. 1), the ring seal being outward stretchable from an initial perimeter position (right side of Fig. 1) to a sealing perimeter position (left side of Fig. 1) outward of the initial perimeter position; and an actuator member (wing nut D) movable to first and second operational positions, as the actuator member is moved from the second operational position to the first operational position, the actuator member axially moves the upper and lower members together without moving the lower member vertically (left side of Fig. 1), and in response, the upper member stretches the ring seal outward to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway (left side of Fig. 1), and as the actuator member is moved from the first operational position to the second operational position, the actuator member axially moves the upper and lower members apart without moving the lower member vertically (right side of 
As to claim 28, Schulze teaches a lid for use with a fluid container body (barrel, pg. 2, ¶ 0010) having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: a ring seal (elastic ring C) being outwardly stretchable from an initial perimeter position (right side of Fig. 1) to a sealing perimeter position (left side of Fig. 1) outward of the initial perimeter position; an actuator member (wing nut D) movable between first and second operational positions; and stretching means (pg. 2, ¶ 0009) for outwardly stretching the entire ring seal from the initial perimeter position (right side of Fig. 1) whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement (left side of Fig. 1) with the inner body portion when the lid is positioned in the fluid passageway, in response to the actuator member moving from the second operational position to the first operational position.
As to claim 29, Schulze teaches the lid of claim 28, wherein the stretching means further allows the entire ring seal to inwardly contract from the sealing perimeter position (left side of Fig. 1) to the initial perimeter position (right side of Fig. 1), in response to the actuator member moving from the first operational position to the second operational position.

As to claim 31, Schulze teaches the lid of claim 30, wherein the means further moves the entire ring seal (elastic ring C) from the sealing perimeter position to the initial perimeter position, in response to the actuator member moving from the first operational position to the second operational position (pg. 2, ¶ 0009).
As to claim 32, Schulze teaches a lid for use with a fluid container body (barrel, pg. 2, ¶ 0010) having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: a ring seal (elastic ring C) being outward stretchable from an initial perimeter (right side of Fig. 1) to a 
As to claim 33, Schulze teaches the lid of claim 32, wherein the stretching means further allows the entire ring seal (elastic ring C) to inwardly contract from the sealing perimeter (left side of Fig. 1) to the initial perimeter (right side of Fig. 1), in response to the actuator member moving from the first operational position to the second operational position (Fig. 1).
As to claim 34, Schulze teaches a lid for use with a drink container body (barrel, pg. 2, ¶ 0010) having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (upper part B) positionable within the fluid passageway; a lower member (sup-part A) positionable within the fluid passageway adjacent to the upper member (Fig. 1); a ring seal (elastic ring C) positioned between the upper member and the lower member (Fig. 1), and being unclamped from both the upper and lower members (Fig. 1), the entire ring seal being outward stretchable from a first perimeter size 
As to claim 35, Schulze teaches a lid for use with a drink container body (barrel, pg. 2, ¶ 0010) having an inner body portion defining an interior fluid passageway with an upper end opening, comprising: an upper member (upper part B) positionable within the fluid passageway; a lower member (sup-part A) positionable within the fluid passageway adjacent to the upper member (Fig. 1); a ring seal (elastic ring C) positioned between the upper member and the lower member (Fig. 1), and being unclamped from both the upper and lower members (Fig. 1), the ring seal being outward stretchable from a first perimeter size (right side of Fig. 1) to a second perimeter size (left side of Fig. 1) different than the first perimeter size; and an actuator member (wing nut D) operatively connected to the upper and lower members and operable to selectively move the upper and lower members relative to each other in a first direction without moving the lower 
As to claim 36, Schulze teaches the lid of claim 35, wherein the upper member is retained against rotation relative to the lower member (Fig. 1).
As to claim 37, Schulze teaches the lid of claim 36, wherein the actuator member is a threaded member (Fig. 1) having an upper actuator portion (washer and nut F) and a threaded lower actuator portion (bolt E), the upper member being attached to the upper actuator portion for axial movement therewith while being rotatably disconnected from the upper actuator portion (Fig. 1), the threaded lower actuator portion being theadably engaged with the lower member such that rotation of the threaded member in a first rotational direction axially moves the upper member upward away from the lower member (right side of Fig. 1), and rotation of the threaded member in a second rotational direction opposite to the first rotational direction axially move the upper member downward toward the lower member (left side of Fig. 1).

As to claim 39, Schulze teaches the lid of claim 1, wherein as the actuator member is moved from the second operational position to the first operational position, the actuator member axially moves the upper and lower members together without moving the lower member vertically (left side of Fig. 1), and in response, the upper member stretches the entire ring seal outward from the initial perimeter size to the sealing perimeter size whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion (left side of Fig. 1), and as the actuator member is moved from the first operational position to the second operational position, the actuator member axially moves the upper and lower members apart without moving the lower member vertically (right side of Fig. 1), and in response the upper member allows the entire outwardly stretched ring seal to move inward from the sealing perimeter size to the initial perimeter 
As to claim 40, Schulze teaches the lid of claim 1, wherein the ring seal (elastic ring C) extends about a ring seal central aperture (Fig. 1), the upper member has a circumferentially extending, outward facing perimeter ramp wall sloping upward (b) in the outward direction, and as the actuator member is moved from the second operational position to the first operational position, the upper member is moved downward relative to the lower member (left side of Fig. 1), and as the upper member moves downward relative to the lower member (left side of Fig. 1), the ramp wall extends through the ring seal central aperture and engages the ring seal (left side of Fig. 1), and as a progressively larger diameter portion of the ramp wall is positioned within the ring seal central aperture the ramp wall applies an outwardly directed stretching force to the ring seal which progressively stretches the entire ring seal radially outward from the initial perimeter size toward the sealing perimeter size (left side of Fig. 1).
As to claim 41, Schulze teaches the lid of claim 1, wherein the entire ring seal is in operational engagement with and disconnected from the upper and lower members (Fig. 1).
As to claim 42, Schulze teaches the lid of claim 1, wherein as the actuator member is moved from the second operational position to the first operational position, the upper member is moved downward relative to the lower member (left side of Fig. 1) and the entire ring seal is movable vertically relative to the upper member during which the upper member stretches the entire ring seal 
As to claim 43, Schulze teaches the lid of claim 1 for use with the drink container body having an interior, inwardly opening, circumferentially extending upper body recess within the fluid passageway at a location below the upper end opening, the upper body recess extending continuously about the internal circumference of the inner body portion and serving as a seal seat, wherein when the actuator member moves the upper (upper part B) and lower (sup-part A) members together (left side of Fig. 1), the upper member stretches the ring seal outward into the upper body recess whereat the ring seal is in fluid-tight sealing engagement (left side of Fig. 1) with the inner body portion when stretched into the sealing perimeter size.
As to claim 44, Schulze teaches the drink container of claim 9, wherein the container body has an interior, inwardly opening, circumferentially extending upper body recess within the fluid passageway at a location below the upper end opening, the upper body recess extending continuously about the internal circumference of the inner body portion and serving as a seal seat, the upper body recess being positioned to receive the ring seal therein in fluid-tight sealing engagement (left side of Fig. 1) with the inner body portion when the ring seal is in the sealing perimeter position within upper body recess (left side of Fig. 1).
As to claim 45, Schulze teaches the lid of claim 27, wherein the ring seal extends about a ring seal central aperture, the upper member has a circumferentially extending, outward facing perimeter ramp wall (b) sloping 
As to claim 46, Schulze teaches the lid of claim 35, wherein the ring seal extends about a ring seal central aperture, the upper member has a circumferentially extending, outward facing perimeter ramp wall (b) sloping upward in the outward direction (Fig. 1), and as the actuator member moves the upper member downward relative to the lower member (left side of Fig. 1), the ramp wall extends through the ring seal central aperture and engages the ring seal, and as a progressively larger diameter portion of the ramp wall is positioned within the ring seal central aperture the ramp wall applies an outwardly directed stretching force to the ring seal which progressively stretches the entire ring seal radially outward from the first perimeter size toward the second perimeter size (left side of Fig. 1).
As to claim 47, Schulze teaches the lid of claim 1, wherein the ring seal has a first cross-sectional size when having the initial perimeter size (right side of 
As to claim 48, Schulze teaches the drink container of claim 9, wherein the ring seal has a first cross-sectional size when having the initial perimeter size (right side of Fig. 1), and has a second cross-sectional size smaller than the first cross-sectional size when stretched outward by the upper member from the initial perimeter size to the sealing perimeter size (left side of Fig. 1).
As to claim 49, Schulze teaches the lid of claim 13, wherein the ring seal has a first cross-sectional size when having the initial perimeter size (right side of Fig. 1), and has a second cross-sectional size smaller than the first cross-sectional size when stretched outward by the upper member from the initial perimeter size to the sealing perimeter size (left side of Fig. 1).
As to claim 50, Schulze teaches the lid of claim 22, wherein the ring seal has a first cross-sectional size when in the initial perimeter position (right side of Fig. 1), and has a second cross-sectional size smaller than the first cross-sectional size when stretched outward by the upper member from the initial perimeter position to the sealing perimeter position (left side of Fig. 1).
As to claim 51, Schulze teaches the lid of claim 27, wherein the ring seal has a first cross-sectional size when in the initial perimeter position (right side of Fig. 1), and has a second cross-sectional size smaller than the first cross-sectional size when stretched outward by the upper member from the initial perimeter position to the sealing perimeter position (left side of Fig. 1).

As to claim 53, Schulze teaches the lid of claim 30, wherein he ring seal has a first cross-sectional size when in the initial perimeter position (right side of Fig. 1), and has a second cross-sectional size smaller than the first cross-sectional size when moved outward to the sealing perimeter position (left side of Fig. 1).
As to claim 54, Schulze teaches the lid of claim 32, wherein the ring seal has a first cross-sectional size when having the initial perimeter (right side of Fig. 1), and has a second cross-sectional size smaller than the first cross-sectional size when stretched outward by the stretching means to the sealing perimeter (left side of Fig. 1).
As to claim 55, Schulze teaches the lid of claim 34, wherein the ring seal has a first cross-sectional size when having the first perimeter size (right side of Fig. 1), and has a second cross-sectional size smaller than the first cross-sectional size when changed to the second perimeter size (left side of Fig. 1).
As to claim 56, Schulze teaches the lid of claim 35, wherein the ring seal has a first cross-sectional size when having the first perimeter size (right side of Fig. 1), and has a second cross-sectional size smaller than the first cross-sectional size when changed to the second perimeter size (left side of Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze in view of U.S. Patent No. 6,443,336 B2 to Antonetti et al. (“Antonetti”).
As to claim 2, Schulze teaches the lid of claim 1, but does not teach further including a gripper member attached to the lower member and sized to engage the inner body portion when the lid is positioned in the fluid passageway with sufficient force to inhibit removal of the lid from the fluid passageway under the weight of the lid if the drink container body is turned upside down.
Antonetti teaches a gripper member (sealing ring 84) attached to the lower member (cap body 32) and sized to engage the inner body portion (internal threads 36) when the lid is positioned in the fluid passageway (Fig. 10) with sufficient force to inhibit removal of the lid from the fluid passageway under the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sealing ring of Antonetti with the lid as taught by Schulze to reduce the likelihood of infiltration of liquid between the cap and the container (Antonetti, col. 3, lines 60-62).
As to claim 10, Schulze teaches the drink container of claim 9, but does not teach further including a gripper member attached to the lower member and sized to engage the inner body portion with sufficient force to inhibit removal of the lid from the fluid passageway under the weight of the lid if the drink container body is turned upside down.
Antonetti teaches a gripper member (sealing ring 84) attached to the lower member (cap body 32) and sized to engage the inner body portion (internal threads 36) when the lid is positioned in the fluid passageway (Fig. 10) with sufficient force to inhibit removal of the lid from the fluid passageway under the weight of the lid if the drink container body is turned upside down (Antonetti, col. 3, lines 60-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sealing ring of Antonetti with the lid as taught by Schulze to reduce the likelihood of infiltration of liquid between the cap and the container (Antonetti, col. 3, lines 60-62).
As to claim 15, Schulze teaches the lid of claim 13, but does not teach further including a gripper member connected to the lower member and sized to 
Antonetti teaches a gripper member (sealing ring 84) attached to the lower member (cap body 32) and sized to engage the inner body portion (internal threads 36) when the lid is positioned in the fluid passageway (Fig. 10) with sufficient force to inhibit removal of the lid from the fluid passageway under the weight of the lid if the drink container body is turned upside down (Antonetti, col. 3, lines 60-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sealing ring of Antonetti with the lid as taught by Schulze to reduce the likelihood of infiltration of liquid between the cap and the container (Antonetti, col. 3, lines 60-62).
As to claim 24, Schulze teaches the lid of claim 22, but does not teach further including a gripper member connected to the lower member and sized to engage the inner body portion when the lid is positioned in the fluid passageway with sufficient force to inhibit removal of the lid from the fluid passageway under the weight of the lid if the fluid container body is turned upside down.
Antonetti teaches a gripper member (sealing ring 84) attached to the lower member (cap body 32) and sized to engage the inner body portion (internal threads 36) when the lid is positioned in the fluid passageway (Fig. 10) with sufficient force to inhibit removal of the lid from the fluid passageway under the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sealing ring of Antonetti with the lid as taught by Schulze to reduce the likelihood of infiltration of liquid between the cap and the container (Antonetti, col. 3, lines 60-62).

Claim 4, 5, 12, 17, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze in view of U.S. PGPUB 2010/0200602 A1 to Chan (“Chan”).
As to claim 4, Schulze teaches the lid of claim 1, when the actuator member (wing nut D) moves the upper (upper part B) and lower (sup-part A) members together to stretch the ring seal (elastic ring C) outward to the sealing perimeter size (left side of Fig. 1); but does not teach wherein the upper member has a drink dispensing aperture and drink in the container body below the upper member is prevented from being dispensed through the drink dispensing aperture when the container body is tilted.
Chan teaches wherein the upper member (Chan, pg. 2, ¶ 0033) has a drink dispensing aperture (arrow A), and drink in the container body below the upper member is prevented from being dispensed through the drink dispensing aperture when the container body is tilted (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the drink dispensing aperture of 
As to claim 5, Schulze modified by Chan teaches the lid of claim 4, wherein when the actuator member (wing nut D) moves the upper (upper part B) and lower (sup-part A) members apart to allow the stretched ring seal (elastic ring C) to move inward from the sealing perimeter size (left side of Fig. 1, Schultz) to the initial perimeter size (right side of Fig. 1, Schultz), drink in the container body below the upper member is allowed to be dispensed through the drink dispensing aperture when the container body is tilted (Chan, pg. 2, ¶ 0033), as taught by Chan.
As to claim 12, Schulze teaches the drink container of claim 9, and when the actuator member (wing nut D) moves the upper (upper part B) and lower (sup-part A) members together to stretch the ring seal (elastic ring C) outward to the sealing perimeter (left side of Fig. 1), but does not teach wherein the upper member has a drink dispensing aperture, drink in the container body below the upper member is prevented from being dispensed through the drink dispensing aperture when the container body is tilted.
Chan teaches wherein the upper member (Chan, pg. 2, ¶ 0033) has a drink dispensing aperture (arrow A), and drink in the container body below the upper member is prevented from being dispensed through the drink dispensing aperture when the container body is tilted (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the drink dispensing aperture of 
As to claim 17, Schulze teaches the lid of claim 13, and when the ring seal (elastic ring C) is outwardly stretched into fluid-tight sealing engagement with the inner body portion (left side of Fig. 1), but does not teach wherein the upper member has a drink dispensing aperture, drink in the container body below the upper member is prevented from being dispensed through the drink dispensing aperture when the container body is tilted.
Chan teaches wherein the upper member (Chan, pg. 2, ¶ 0033) has a drink dispensing aperture (arrow A), and drink in the container body below the upper member is prevented from being dispensed through the drink dispensing aperture when the container body is tilted (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the drink dispensing aperture of Chan with the lid as taught by Schultze to provide a travel mug with a user openable fluid path (Chan, pg. 1, ¶ 0006).
As to claim 18, Schulze modified by Chan teaches the lid of claim 17, wherein when the actuator member (wing nut D) moves the upper (upper part B) and lower (sup-part A) members apart to allow the stretched ring seal (elastic ring C) to move inward (right side of Fig. 1, Schultz) from the sealing perimeter size to the initial perimeter size, drink in the container body below the upper member is allowed to be dispensed through the drink dispensing aperture when the container body is tilted (Chan, pg. 2, ¶ 0033), as taught by Chan.

Chan teaches wherein the upper member (Chan, pg. 2, ¶ 0033) has a drink dispensing aperture (arrow A), drink in the container body below the upper member is prevented from being dispensed through the drink dispensing aperture when the container body is tilted (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the drink dispensing aperture of Chan with the lid as taught by Schultze to provide a travel mug with a user openable fluid path (Chan, pg. 1, ¶ 0006).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733